ORDER

PER CURIAM.
Defendant, Daron Moss, appeals from the judgment entered on a jury verdict finding him guilty of murder in the second degree (felony murder), in violation of Section 565.021.1(2) RSMo (2000), assault in the first degree, in violation of Section 565.050 RSMo (2000), and armed criminal action, in violation of Section 571.015 RSMo (2000). The trial court sentenced defendant to life imprisonment on the murder count, fifteen years imprisonment on the assault count, and thirty-five years on the armed criminal action count, to be served consecutively.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).